


EXHIBIT 10.1
FIRST AMENDMENT AGREEMENT
FIRST AMENDMENT AGREEMENT dated as of February 6, 2013 (this "First Amendment")
to (a) the Amended and Restated Credit Agreement dated as of July 1, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and immediately prior to the First Amendment Effective Date (as
defined below), the "Credit Agreement"), among, inter alia, NRG Energy, Inc., a
Delaware corporation (the "Borrower"), the Lenders from time to time parties
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity and together with its successors, the "Administrative Agent") and as
collateral agent (in such capacity and together with its successors, the
"Collateral Agent"), and (b) the Second Amended and Restated Collateral Trust
Agreement dated as of July 1, 2011 (as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time and immediately
prior to the First Amendment Effective Date, the "Collateral Trust Agreement"),
among, inter alia, the Borrower, the Administrative Agent and Deutsche Bank
Trust Company Americas, as priority collateral trustee and parity collateral
trustee (in such capacities and together with its successors, the "Collateral
Trustee").
A.Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Amended Credit Agreement (as defined below).


B.The Borrower, the Lenders, the Administrative Agent, the Collateral Agent and
each Issuing Bank, among others, are parties to the Credit Agreement. Citigroup
Global Markets Inc. is acting as sole book runner and sole lead arranger (in
such capacities, the "Repricing Arranger") in connection with this First
Amendment and the CTA Amendment (as defined below). The Borrower, the
Administrative Agent and the Collateral Trustee, among others, are parties to
the Collateral Trust Agreement.


C.The Borrower has requested that the Credit Agreement be amended to, among
other things: (a) re-evidence in full all Term Loans outstanding immediately
prior to the effectiveness of this First Amendment (collectively, the "Existing
Term Loans") with the Exchanged Term Loans (as defined below) and the Additional
Term Loans (as defined below) (the Exchanged Term Loans and the Additional Term
Loans, collectively, the "First Amendment Term Loans"), and which First
Amendment Term Loans shall have the same terms (other than to the extent
expressly provided in this First Amendment) under the Loan Documents as the
Existing Term Loans and (b) make certain other changes as more fully set forth
herein.


D.Each Term Lender that executes and delivers a signature page to this First
Amendment in the capacity of an "Exchanging Term Lender" (each, an "Exchanging
Term Lender") will be deemed to have irrevocably (i) agreed to the terms of this
First Amendment, the Amended Credit Agreement and the CTA Amendment, (ii) agreed
to exchange (as defined below) (as set forth on its signature page hereto) all
of its Existing Term Loans (all Existing Term Loans so exchanged, the "Exchanged
Term Loans") with First Amendment Term Loans in an equal principal amount and
(iii) upon the First Amendment Effective Date, exchanged (as set forth on its
signature page hereto) all of its Existing Term Loans with First Amendment Terms
Loans in an equal principal amount.

1

--------------------------------------------------------------------------------








E.Each Person that executes and delivers a signature page to this First
Amendment in the capacity of an "Additional Term Lender" (each, an "Additional
Term Lender" and all Additional Term Lenders, together with all Exchanging Term
Lenders, collectively, the "First Amendment Term Lenders") will be deemed to
have irrevocably (i) agreed to the terms of this First Amendment, the Amended
Credit Agreement and the CTA Amendment, (ii) committed to make First Amendment
Term Loans to the Borrower on the First Amendment Effective Date (the
"Additional Term Loans") in the amount notified to such Additional Term Lender
by the Administrative Agent (but in no event greater than the amount such
Additional Term Lender committed to make as Additional Term Loans) and (iii)
upon the First Amendment Effective Date, made such Additional Term Loans to the
Borrower.


F.Each Revolving Lender and each Issuing Bank that executes and delivers a
signature page to this First Amendment in its capacity as such will be deemed
upon the First Amendment Effective Date to have irrevocably agreed to the terms
of this First Amendment, the Amended Credit Agreement and the CTA Amendment.


G.By executing and delivering a signature page to this First Amendment, each of
the Administrative Agent and the Collateral Agent will be deemed upon the First
Amendment Effective Date to have irrevocably agreed to the terms of this First
Amendment, the Amended Credit Agreement and the CTA Amendment.


H.The aggregate proceeds of the Additional Term Loans will be used to
re-evidence in full all Existing Term Loans, other than Exchanged Term Loans, on
the terms and subject to the conditions set forth herein, including via the
assignment by the Term Lenders holding such Existing Term Loans (other than
Exchanged Term Loans) who do not remain Term Lenders under the Amended Credit
Agreement on the First Amendment Effective Date to the Additional Term Lenders
as of the First Amendment Effective Date of such Existing Term Loans (other than
Exchanged Term Loans), which shall thereafter be continued as and be deemed to
be Term Loans under the Amended Credit Agreement.


I.To accomplish the foregoing (a) the Borrower, the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders whose signatures appear
below, constituting at least the Required Lenders and the First Amendment Term
Lenders, are willing to amend the Credit Agreement as set forth below (the
Credit Agreement as amended hereby, the "Amended Credit Agreement"), (b) the
Exchanging Term Lenders are willing to exchange all of their Existing Term Loans
with First Amendment Term Loans and (c) the Additional Term Lenders are willing
to re-evidence in full all Existing Term Loans, other than Exchanged Term Loans,
with Additional Term Loans on the First Amendment Effective Date, in each case,
on the terms and subject to the conditions set forth herein and in the Amended
Credit Agreement.


J.In addition, the Borrower has requested that the Collateral Trust Agreement be
amended to make certain changes as more fully set forth in the CTA Amendment. To
accomplish the foregoing, the Collateral Trustee acting as directed by an Act of
Instructing Debtholders (as defined in the Collateral Trust Agreement) is
willing to consent to the amendment of the Collateral Trust Agreement
substantially in the form of the Amendment to Collateral Trust Agreement
attached hereto as Exhibit A (the "CTA Amendment").

2

--------------------------------------------------------------------------------






K.The amendments to the Credit Agreement set forth below and the amendments to
the Collateral Trust Agreement evidenced by the CTA Amendment are each subject
to the satisfaction of the conditions precedent to effectiveness referred to
herein and shall become effective as provided herein.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to Credit Agreement; Amendment to Collateral Trust
Agreement; First Amendment Reaffirmation Agreement; Act of Instructing
Debtholders.
(a)Amendments to Credit Agreement. The Borrower, the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders whose signatures appear
below agree that the Credit Agreement shall be amended as follows:


(i)Section 1.01 of the Credit Agreement is hereby amended by:


(A)adding thereto the following new defined terms in proper alphabetical order:


"Barclays" shall mean Barclays Bank PLC and its Affiliates.
"CS" shall mean Credit Suisse AG, Cayman Islands Branch, and its Affiliates.
"First Amendment" shall mean the First Amendment Agreement, dated as of February
6, 2013, among the Borrower, each Subsidiary Guarantor, the Administrative
Agent, the Collateral Agent, each Issuing Bank, the Collateral Trustee and the
Lenders party thereto.
"First Amendment Effective Date" shall have the meaning assigned to such term in
the First Amendment.
"First Amendment Reaffirmation Agreement" shall mean the Reaffirmation
Agreement, dated as of the First Amendment Effective Date, executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Trustee in form and substance reasonably acceptable to the
Administrative Agent.
"GenOn Credit Agreement" shall mean the Credit Agreement, dated as of September
20, 2010, among GenOn Energy, Inc., GenOn Americas, Inc., JPMorgan Chase Bank,
N.A., as administrative agent, and the other parties thereto, as in effect
immediately prior to December 14, 2012.
"GenOn L/C Assumption Agreements" shall mean (i) the Assignment and Assumption
Agreement, dated as of December 14, 2012, among GenOn Energy, Inc. and GenOn
Americas, Inc., collectively as assignor, the

3

--------------------------------------------------------------------------------




Borrower, as assignee, and DB, as bank, and (ii) the Assignment and Assumption
Agreement, dated as of December 14, 2012, among GenOn Energy, Inc. and GenOn
Americas, Inc., collectively as assignor, the Borrower, as assignee, and JPMCB,
as bank.
"JPMCB" shall mean JPMorgan Chase Bank, N.A. and its Affiliates.
(B)amending and restating the following defined terms therein in their entirety
as follows:


"Adjusted LIBO Rate" shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided that at no time shall the Adjusted LIBO Rate with respect to Term Loans
be less than 0.75% per annum.
"Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for an interest
period of one month beginning on such day plus 1.00%; provided that at no time
shall the Alternate Base Rate with respect to Term Loans be less than 1.75% per
annum.
"Applicable Margin" shall mean, for any day, a rate per annum equal to (a)(i)
with respect to ABR Term Loans, 1.50% and (ii) with respect to Eurodollar Term
Loans, 2.50% and (b)(i) with respect to ABR Revolving Loans, 1.75% and (ii) with
respect to Eurodollar Revolving Loans, 2.75%.
"Collateral Trust Agreement" shall mean the Second Amended and Restated
Collateral Trust Agreement, dated as of the Closing Date, among the Borrower,
each Subsidiary Guarantor, the Collateral Trustee and the other parties thereto,
as amended by that certain Amendment to Collateral Trust Agreement, dated as of
the First Amendment Effective Date, and as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
"Issuing Bank" shall mean, as the context may require, each of (a) BANA,
Barclays, CNA, CS, DB, JPMCB, MSB and/or any of their respective affiliates,
each in its capacity as the issuer of Letters of Credit issued by it hereunder
and/or the issuer of any Existing Letters of Credit issued by it, and (b) any
other Lender that may become an Issuing Bank pursuant to Section 2.23(i) or
2.23(k), with respect to Letters of Credit (including Existing Letters of
Credit) issued by such Lender. Unless otherwise specified, in respect of any
Letters of Credit (including Existing Letters of Credit), "Issuing Bank" shall
refer to the applicable Issuing Bank which

4

--------------------------------------------------------------------------------




has issued such Letter of Credit (or such Existing Letter of Credit). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term "Issuing
Bank" shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
"Security Documents" shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement, the Reaffirmation Agreement, the
First Amendment Reaffirmation Agreement and each of the other security
agreements, pledges, mortgages, assignments (collateral or otherwise), consents
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Section 5.09 or 5.10.
"Term Loans" shall mean the First Amendment Term Loans (as defined in the First
Amendment) made pursuant to and in accordance with the First Amendment on the
First Amendment Effective Date.
(C)amending and restating clause (c) of the definition of "Cash Equivalents"
therein in its entirety as follows:


(c) certificates of deposit and eurodollar time deposits with maturities of 12
months or less from the date of acquisition, bankers' acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case,
with any commercial bank having capital and surplus in excess of $500,000,000;
(ii)Section 2.12(d) of the Credit Agreement is hereby amended by replacing the
words "the Closing Date" in each instance where such words appear therein with
the words "the First Amendment Effective Date."


(iii)Clause (ii) of Section 2.23(a) of the Credit Agreement is hereby amended
and restated in its entirety as follows:


(ii)(A) each letter of credit issued by each of CNA, in its capacity as an
issuing bank, pursuant to and in accordance with the Existing Cash
Collateralized Letter of Credit Facility described in clause (a) of the
definition thereof, and DB, in its capacity as an issuing bank, pursuant to and
in accordance with the Existing Credit Agreement or the Existing Cash
Collateralized Letter of Credit Facility described in clause (b) of the
definition thereof and, in each case, set forth on Schedule 2.23, which remains
outstanding on the Closing Date, including any extension thereof, (B) each
letter of credit issued by each of DB and JPMCB, in its capacity as an issuing
bank, pursuant to and in accordance with the GenOn Credit Agreement and assigned
to the Borrower pursuant to the GenOn L/C Assumption Agreements and, in each
case, set forth on Schedule 2.23,

5

--------------------------------------------------------------------------------




which remains outstanding on the First Amendment Effective Date, including any
extension thereof, and (C) with the consent of the applicable Issuing Bank, each
letter of credit issued for the Borrower's account or for the account of any of
the Subsidiaries (other than the Funded L/C SPV) by any Issuing Bank from time
to time, in its capacity as an issuing bank, pursuant to and in accordance with
any other credit agreement or letter of credit facility permitted under Section
6.01 and assigned to the Borrower pursuant to an assignment and assumption
agreement reasonably acceptable to such Issuing Bank and executed by the
Borrower and such Issuing Bank and acknowledged by the Administrative Agent from
time to time, provided that, in the case of each letter of credit pursuant to
this clause (C), each of the conditions to the issuance of a Letter of Credit
hereunder shall be satisfied with respect to such letter of credit on and as of
the date on which such letter of credit is deemed to be an Existing Letter of
Credit hereunder and the Borrower shall deliver to the Administrative Agent on
such date a revised Schedule 2.23 including such letter of credit (each letter
of credit described in each of clauses (A), (B) and (C), an "Existing Letter of
Credit"), shall be deemed to be a Letter of Credit under this Agreement issued
by such Issuing Bank, as applicable, in its capacity as an Issuing Bank
hereunder, and shall constitute a "Letter of Credit" for all purposes under this
Agreement.
(iv)Section 3.13 of the Credit Agreement is hereby amended by adding the
following new sentence immediately after the last sentence thereof:


The proceeds of all Additional Term Loans (as defined in the First Amendment),
if any, on the First Amendment Effective Date will be used to re-evidence in
full all Existing Term Loans (as defined in the First Amendment), other than
Exchanged Term Loans (as defined in the First Amendment), on the terms and
subject to the conditions set forth in the First Amendment, including via the
assignment by the Term Lenders holding such Existing Term Loans (as defined in
the First Amendment), other than Exchanged Term Loans (as defined in the First
Amendment), who do not remain Term Lenders hereunder on the First Amendment
Effective Date to the Additional Term Lenders (as defined in the First
Amendment) as of the First Amendment Effective Date of such Existing Term Loans
(as defined in the First Amendment), other than Exchanged Term Loans (as defined
in the First Amendment), which shall thereafter be continued as and be deemed to
be Term Loans hereunder.
(v)The second parenthetical in Section 5.09(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:


(and, in any event, (A) with respect to any Deposit Account, Securities Account
or Commodities Account, within the time period set forth in the second paragraph
of Section 5.10 applicable to such Deposit Account, Securities Account or
Commodities Account and (B) with respect to any

6

--------------------------------------------------------------------------------




other Collateral or any other property or asset which becomes Collateral, within
20 Business Days following the date of such acquisition or designation)
(vi)Section 5.09(a) of the Credit Agreement is hereby amended by adding the
following new sentence immediately after the last sentence thereof:


Notwithstanding anything set forth herein or in any other Loan Document to the
contrary, this Section 5.09(a) shall not apply to Intellectual Property
Collateral acquired after the Closing Date or with respect to any property or
asset which becomes Intellectual Property Collateral pursuant to the definition
of Collateral after the Closing Date (it being agreed and understood that such
Intellectual Property Collateral shall be subject to the applicable provisions
of the Guarantee and Collateral Agreement).
(vii)The third parenthetical in Section 5.09(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


(and, in any event, within 20 Business Days following such creation or the date
of such acquisition)
(viii)The second parenthetical in Section 5.09(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


(and, in any event, within 20 Business Days following such creation or the date
of such acquisition)
(ix)Schedule 2.23 to the Credit Agreement is hereby replaced with Schedule 2.23
attached to this First Amendment.
(x)As used in the Credit Agreement, the terms "Agreement," "this Agreement,"
"herein," "hereinafter," "hereto," "hereof," and words of similar import shall,
unless the context otherwise requires, mean, from and after the First Amendment
Effective Date, the Credit Agreement as amended by this First Amendment.


(b)Amendment to Collateral Trust Agreement. The Borrower, the Grantors (as
defined in the Collateral Trust Agreement) and the Collateral Trustee acting as
directed by an Act of Instructing Debtholders agree that the Collateral Trust
Agreement shall be amended on the First Amendment Effective Date by the CTA
Amendment such that, on the First Amendment Effective Date, the terms set forth
in the CTA Amendment shall modify the terms of the Collateral Trust Agreement to
the extent set forth in the CTA Amendment. As used in the Collateral Trust
Agreement, the terms "Agreement," "this Agreement," "herein," "hereinafter,"
"hereto," "hereof," and words of similar import shall, unless the context
otherwise requires, mean, from and after the First Amendment Effective Date, the
Collateral Trust Agreement as amended by the CTA Amendment.


(c)First Amendment Reaffirmation Agreement; Act of Instructing Debtholders. The
parties hereto confirm that it is their intent that the instructions provided
herein shall represent an

7

--------------------------------------------------------------------------------




Act of Instructing Debtholders under and as defined in the Collateral Trust
Agreement with respect to the CTA Amendment and the Reaffirmation Agreement
substantially in the form attached hereto as Exhibit B (the "First Amendment
Reaffirmation Agreement"). The Borrower hereby represents and warrants to the
Administrative Agent, the Collateral Agent, the Repricing Arranger, the Issuing
Banks and the Lenders and agrees for the benefit of the Administrative Agent,
the Collateral Agent, the Repricing Arranger, the Issuing Banks, the Lenders and
the Collateral Trustee that (i) Schedule I attached to this First Amendment sets
forth completely and correctly (A) the aggregate outstanding amount of all
Priority Lien Debt for Borrowed Money (as defined in the Collateral Trust
Agreement), as in effect as of the First Amendment Effective Date, (B) the
aggregate unfunded commitments to extend credit which, when funded, would
constitute Priority Lien Debt for Borrowed Money (as defined in the Collateral
Trust Agreement), as in effect as of the First Amendment Effective Date, and (C)
the face amount of all outstanding letters of credit issued under any Priority
Lien Documents (as defined in the Collateral Trust Agreement) relating to
Priority Lien Debt for Borrowed Money (as defined in the Collateral Trust
Agreement), as in effect as of the First Amendment Effective Date, and (ii)
pursuant to and in accordance with Section 9.4 of the Collateral Trust
Agreement, the holders of Priority Lien Commodity Hedging Obligations (as
defined in the Collateral Trust Agreement) are not entitled to exercise any
voting or consent right with respect to the execution, acknowledgment and
acceptance of the CTA Amendment and the First Amendment Reaffirmation Agreement
with respect to the aggregate Hedge Capacity Amount (as defined in the
Collateral Trust Agreement) under Priority Lien Commodity Hedging Agreements (as
defined in the Collateral Trust Agreement) that are Capacity Commodity Hedging
Agreements (as defined in the Collateral Trust Agreement), including with
respect to clause (i)(y)(D) of the definition of "Act of Instructing
Debtholders" set forth in the Collateral Trust Agreement. To accomplish the
intent set forth in the first sentence of this clause (c), the Lenders
constituting, solely based on (and in reliance upon) the representation and
warranty of the Borrower set forth in the immediately preceding sentence,
holders of Priority Lien Debt (as defined in the Collateral Trust Agreement)
constituting more than 50% of the sum of (1) the aggregate outstanding amount of
all Priority Lien Debt for Borrowed Money (as defined in the Collateral Trust
Agreement), (2) the aggregate unfunded commitments to extend credit which, when
funded, would constitute Priority Lien Debt for Borrowed Money (as defined in
the Collateral Trust Agreement) and (3) the face amount of all outstanding
letters of credit issued under any Priority Lien Documents (as defined in the
Collateral Trust Agreement) relating to Priority Lien Debt for Borrowed Money
(as defined in the Collateral Trust Agreement), hereby (x) consent to the CTA
Amendment and the First Amendment Reaffirmation Agreement, (y) authorize and
instruct the Collateral Trustee to execute, acknowledge and accept each of the
CTA Amendment and the First Amendment Reaffirmation Agreement on their behalf
and (z) direct the Administrative Agent, on their behalf, to authorize and
instruct the Collateral Trustee to execute, acknowledge and accept each of the
CTA Amendment and the First Amendment Reaffirmation Agreement on their behalf.


SECTION 2.Term Lenders; Revolving Lenders; Issuing Banks; First Amendment Term
Loans; Administrative Agent Authorization.


(a)Term Lenders. Subject to the terms and conditions set forth herein and in the
Credit Agreement, (i) each Exchanging Term Lender irrevocably (A) agrees to the
terms of this First Amendment, the Amended Credit Agreement and the CTA
Amendment, (B) agrees to

8

--------------------------------------------------------------------------------




exchange (as set forth on its signature page hereto) all of its Existing Term
Loans with First Amendment Term Loans in an equal principal amount and (C) upon
the First Amendment Effective Date, shall exchange (as set forth on its
signature page hereto) all of its Existing Term Loans with First Amendment Terms
Loans in an equal principal amount and (ii) each Additional Term Lender
irrevocably (A) agrees to the terms of this First Amendment, the Amended Credit
Agreement and the CTA Amendment, (B) commits to make Additional Term Loans in
the amount notified to such Additional Term Lender by the Administrative Agent
(but in no event greater than the amount such Additional Term Lender committed
to make as Additional Term Loans) and (C) upon the First Amendment Effective
Date, shall re-evidence in full all Existing Term Loans, other than Exchanged
Term Loans, with such Additional Terms Loans. Each Additional Term Lender
further acknowledges and agrees that, as of the First Amendment Effective Date,
it shall be a "Lender" and a "Term Lender" under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder. For purposes of this First
Amendment, "exchange" shall mean convert and continue. For the avoidance of
doubt, notwithstanding anything herein to the contrary, it is acknowledged and
agreed that the Existing Term Loans of Exchanging Term Lenders will be converted
into and continued as First Amendment Term Loans and such Exchanged Term Loans
shall be on the same terms (other than to the extent expressly provided in this
First Amendment) under the Loan Documents as such Existing Term Loans.


(b)Revolving Lenders. Subject to the terms and conditions set forth herein and
in the Credit Agreement, each Revolving Credit Lender signatory hereto
irrevocably agrees to the terms of this First Amendment, the Amended Credit
Agreement and the CTA Amendment.


(c)Issuing Banks. Subject to the terms and conditions set forth herein and in
the Credit Agreement, each Issuing Bank irrevocably agrees to the terms of this
First Amendment, the Amended Credit Agreement and the CTA Amendment.


(d)First Amendment Term Loans.


(i)On the First Amendment Effective Date, the proceeds of all Additional Term
Loans, if any, shall be used to re-evidence in full all Existing Term Loans,
other than Exchanged Term Loans, on the terms and subject to the conditions set
forth herein, including via the assignment by the Term Lenders holding such
Existing Term Loans (other than Exchanged Term Loans) who do not remain Term
Lenders under the Amended Credit Agreement on the First Amendment Effective Date
to the Additional Term Lenders as of the First Amendment Effective Date of such
Existing Term Loans (other than Exchanged Term Loans), which shall thereafter be
continued as and be deemed to be Term Loans under the Amended Credit Agreement.
The commitments of the Additional Term Lenders and the undertakings of the
Exchanging Term Lenders are several and no such First Amendment Term Lender will
be responsible for any other First Amendment Term Lender's failure to make,
acquire or exchange First Amendment Term Loans. Notwithstanding anything herein
or in the Amended Credit Agreement to the contrary, the aggregate principal
amount of the First Amendment Term Loans will not exceed the aggregate principal
amount of the Existing Term Loans outstanding immediately prior to the First
Amendment Effective Date. Each of the parties hereto acknowledges and agrees
that the terms of this First Amendment do not constitute a novation but, rather,
an amendment of the terms of a pre-existing Indebtedness and related agreement,
as evidenced by this First Amendment and the Amended Credit Agreement.



9

--------------------------------------------------------------------------------




(ii)Each Exchanging Term Lender hereby waives any breakage loss or expenses due
and payable to it by the Borrower pursuant to Section 2.16 of the Credit
Agreement with respect to the exchange of its Exchanged Term Loans with First
Amendment Term Loans on a date other than the last day of the Interest Period
relating to such Exchanged Term Loans.


(iii)First Amendment Term Loans shall initially be Eurodollar Term Loans with an
Interest Period commencing on the First Amendment Effective Date and ending on
the date specified by the Borrower in the applicable Borrowing Request delivered
by it pursuant to Section 4(a)(ii)(B) below.


(e)Administrative Agent Authorization. The Borrower, the Collateral Agent, each
Issuing Bank and the Lenders whose signatures appear below authorize the
Administrative Agent to (i) determine all amounts, percentages and other
information with respect to the Commitments and Loans of each Lender, which
amounts, percentages and other information may be determined only upon receipt
by the Administrative Agent of the signature pages of all Lenders whose
signatures appear below and (ii) enter and complete all such amounts,
percentages and other information in the Amended Credit Agreement, as
appropriate. The Administrative Agent's determination and entry and completion
shall be conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrower under the Amended Credit Agreement, in each case, absent clearly
demonstrable error. For the avoidance of doubt, the provisions of Article VIII
and Section 9.05 of each of the Credit Agreement and the Amended Credit
Agreement shall apply to any determination, entry or completion made by the
Administrative Agent pursuant to this Section 2(e).


SECTION 3.Representations and Warranties. To induce the other parties hereto to
enter into this First Amendment, the Borrower and each Grantor (as defined in
the Collateral Trust Agreement) represents and warrants to each of the Lenders,
the Administrative Agent, the Collateral Agent, each Issuing Bank and the
Collateral Trustee that, as of the First Amendment Effective Date:


(a)The Borrower and each Grantor (as defined in the Collateral Trust Agreement)
has all requisite power and authority, and the legal right, to enter into this
First Amendment, the Amended Credit Agreement, the First Amendment Reaffirmation
Agreement and the CTA Amendment and to carry out the transactions contemplated
by, and perform its obligations under, this First Amendment, the Amended Credit
Agreement, the First Amendment Reaffirmation Agreement, the CTA Amendment and
the other Loan Documents.


(b)Each of this First Amendment, the Amended Credit Agreement, the First
Amendment Reaffirmation Agreement and the CTA Amendment (i) has been duly
authorized, executed and delivered by the Borrower and, with respect to this
First Amendment, the First Amendment Reaffirmation Agreement and the CTA
Amendment only, each Grantor (as defined in the Collateral Trust Agreement),
(ii) constitutes the Borrower's and, with respect to this First Amendment, the
First Amendment Reaffirmation Agreement and the CTA Amendment only, each
Grantor's (as defined in the Collateral Trust Agreement) legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws now or hereafter in effect affecting creditors' rights
generally and (including with respect to specific performance) subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and to the discretion of the court before which any
proceeding therefor may be brought, (iii) will not violate (A) any applicable
provision of any material law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any

10

--------------------------------------------------------------------------------




Governmental Authority or arbitrator or (C) after giving effect to Sections 1
and 2 hereof, any provision of any indenture or any material agreement or other
material instrument to which the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (iv) after giving
effect to Sections 1 and 2 hereof, will not be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or material agreement or other material instrument and (v) will not result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any other Loan Party
(other than Liens created under the Security Documents).


(c)No action, consent or approval of, registration or filing with, notice to, or
any other action by, any Governmental Authority is or will be required in
connection with this First Amendment, the Amended Credit Agreement, the First
Amendment Reaffirmation Agreement or the CTA Amendment, except for (i) the
filing of UCC financing statements and filings with the United States Patent and
Trademark Office and the United States Copyright Office, (ii) recordation of
modifications of the Mortgages, if any, (iii) actions specifically described in
Section 3.19 of the Credit Agreement or any of the Security Documents, if any,
(iv) any immaterial actions, consents, approvals, registrations or filings or
(v) such as have been made or obtained and are in full force and effect.


(d)The representations and warranties set forth in the Amended Credit Agreement,
the Collateral Trust Agreement (as amended by the CTA Amendment), the First
Amendment Reaffirmation Agreement and each other Loan Document are true and
correct in all material respects on and as of the First Amendment Effective
Date, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier is not applicable to any representations and
warranties that already are qualified or modified by materiality (or Material
Adverse Effect) in the text thereof.


SECTION 4.Conditions to Effectiveness of this First Amendment and the CTA
Amendment.


(a)This First Amendment and the CTA Amendment shall become effective on the date
(the "First Amendment Effective Date") on which:


(i)The Administrative Agent shall have received duly executed and delivered
counterparts of this First Amendment that, when taken together, bear the
signatures of the Borrower, the Collateral Agent, each Issuing Bank, the
Required Lenders, all First Amendment Term Lenders, all Grantors (as defined in
the Collateral Trust Agreement) and the Collateral Trustee and the aggregate
principal amount of the Exchanged Term Loans and the Additional Term Loans shall
be equal to the aggregate principal amount of the Existing Term Loans
outstanding on the First Amendment Effective Date immediately prior to the
effectiveness of this First Amendment;


(ii)Each of (A) the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the First Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (B) the

11

--------------------------------------------------------------------------------




conditions in Section 4.01 of the Amended Credit Agreement shall have been
satisfied or waived in accordance with the terms of the Amended Credit
Agreement;


(iii)The Administrative Agent shall have received a certificate, dated as of the
First Amendment Effective Date, duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4(a)(ii)(A) above and Sections 4.01(b) and 4.01(c) of the Amended Credit
Agreement;


(iv)The Collateral Trustee shall have received duly executed and delivered
counterparts of this First Amendment that, when taken together, bear the
signatures of the Borrower, each Grantor (as defined in the Collateral Trust
Agreement), the Administrative Agent and Lenders constituting the percentage of
holders of Priority Lien Debt (as defined in the Collateral Trust Agreement)
required under the Collateral Trust Agreement;


(v)The Collateral Trustee shall have received duly executed and delivered
counterparts of the CTA Amendment that, when taken together, bear the signatures
of the Borrower and each Grantor (as defined in the Collateral Trust Agreement);


(vi)The Collateral Trustee shall have received an officer's certificate of the
Borrower pursuant to and in accordance with Section 7.1 of the Collateral Trust
Agreement;


(vii)Each of the Administrative Agent and the Collateral Trustee shall have
received duly executed and delivered counterparts of the First Amendment
Reaffirmation Agreement that, when taken together, bear the signatures of the
Borrower and each Grantor (as defined in the Collateral Trust Agreement);


(viii)The Administrative Agent shall have received (1) a copy of the certificate
or articles of incorporation or other formation documents, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State of the state of its organization and a certificate as to the
good standing of the Borrower as of a recent date, from such Secretary of State;
(2) a certificate of the Secretary or Assistant Secretary of the Borrower dated
as of the First Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or other similar governing
documents, as applicable, of the Borrower as in effect on the First Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or other
similar governing body, as applicable, of the Borrower authorizing the
execution, delivery and performance of the First Amendment, the First Amendment
Reaffirmation Agreement and the CTA Amendment and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate or articles of incorporation or other formation documents of the
Borrower have not been amended since the date of the last amendment thereto
shown on such certificate furnished pursuant to clause (1) above and (D) as to
the incumbency and specimen signature of each officer executing the First
Amendment, the First Amendment Reaffirmation Agreement or the CTA Amendment or
any other document delivered in connection herewith on behalf of the Borrower;
and (3) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (2) above;


(ix)(A) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of Kirkland & Ellis
LLP, counsel for the Borrower

12

--------------------------------------------------------------------------------




and the Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent, (1) dated the First Amendment Effective Date, (2)
addressed to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders and (3) covering such corporate, security interest and related
matters relating to this First Amendment and the transactions contemplated
hereby as the Administrative Agent shall reasonably request and which are
customary for transactions of the type contemplated herein and (B) the
Collateral Trustee shall have received a favorable written opinion of Kirkland &
Ellis LLP, counsel for the Borrower and the Subsidiaries, in form and substance
reasonably satisfactory to the Collateral Trustee, (1) dated the First Amendment
Effective Date, (2) addressed to the Collateral Trustee and (3) covering such
issues as required by Section 7.1(a) of the Collateral Trust Agreement;


(x)The aggregate proceeds of all Additional Term Loans, if any, shall have been
applied, concurrently with the exchange of the Exchanged Term Loans with First
Amendment Term Loans, to re-evidence in full all Existing Term Loans, other than
Exchanged Term Loans, on the terms and subject to the conditions set forth
herein, including via the assignment by the Term Lenders holding such Existing
Term Loans (other than Exchanged Term Loans) who do not remain Term Lenders
under the Amended Credit Agreement on the First Amendment Effective Date to the
Additional Term Lenders as of the First Amendment Effective Date of such
Existing Term Loans (other than Exchanged Term Loans), which shall thereafter be
continued as and be deemed to be Term Loans under the Amended Credit Agreement;


(xi)The Borrower shall have, concurrently with the exchange of Exchanged Term
Loans with First Amendment Term Loans and the making of the Additional Term
Loans, if any, (A) paid all accrued and unpaid interest and other amounts on the
aggregate principal amount of the Existing Term Loans and (B) paid to all Term
Lenders holding Existing Term Loans immediately prior to the First Amendment
Effective Date that are not party to this First Amendment, if any, all
indemnities, cost reimbursements and other Obligations, if any, then due and
owing to such Term Lenders under the Loan Documents (prior to the effectiveness
of this First Amendment) and of which the Borrower has been notified;


(xii)The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent or any First Amendment
Term Lender at least three Business Days prior to the First Amendment Effective
Date; and


(xiii)Each of the Repricing Arranger, the Administrative Agent and the
Collateral Trustee shall have received all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document or other agreement with the Borrower relating to the Transactions.


SECTION 5.Effect of Amended Credit Agreement and CTA Amendment.


(a)Except as expressly set forth herein or in the Amended Credit Agreement, this
First Amendment and the Amended Credit Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Collateral Agent, the
Collateral Trustee or the Issuing Banks under the Credit Agreement, the Amended
Credit Agreement or any other Loan Document (other than as expressly set forth
in the

13

--------------------------------------------------------------------------------




CTA Amendment), and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or the Amended Credit Agreement or any other provision of the
Credit Agreement, the Amended Credit Agreement or of any other Loan Document
(other than as expressly set forth in the CTA Amendment), all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower, any Grantor (as
defined in the Collateral Trust Agreement) or any other Person to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.


(b)Except as expressly set forth herein or in the CTA Amendment, this First
Amendment and the CTA Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Secured Parties, the Administrative Agent, the GS Counterparty (as defined
in the Collateral Trust Agreement) or the Collateral Trustee, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Collateral Trust Agreement
or any other provision of the Collateral Trust Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower, any Grantor (as
defined in the Collateral Trust Agreement) or any other person to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Collateral
Trust Agreement in similar or different circumstances.


(c)On the First Amendment Effective Date, the Credit Agreement shall be amended
as set forth in Section 1(a) above and the Collateral Trust Agreement shall be
amended by the CTA Amendment. The parties hereto acknowledge and agree that (i)
this First Amendment, the Amended Credit Agreement, the CTA Amendment, any other
Loan Document or other document or instrument executed and delivered in
connection herewith do not constitute a novation, or termination of the
obligations of the Borrower and the Grantors (as defined in the Collateral Trust
Agreement) under the Credit Agreement and the Collateral Trust Agreement as in
effect prior to the First Amendment Effective Date (collectively, the
"Obligations"); (ii) such Obligations are in all respects continuing (as amended
by this First Amendment and the CTA Amendment) with only the terms thereof being
modified to the extent provided in this First Amendment and the CTA Amendment;
and (iii) the Security Documents and the Liens and security interests granted
thereunder are in all respects continuing in full force and effect. Upon the
satisfaction of the conditions precedent set forth in Section 4 of this First
Amendment, the provisions of this First Amendment will become effective and
binding upon, and enforceable against, the Borrower and each of the
Administrative Agent, the Collateral Agent, each Issuing Bank, the Collateral
Trustee and the Lenders.


(d)This First Amendment shall constitute a Loan Document for all purposes under
the Amended Credit Agreement and a Security Document (as defined in the
Collateral Trust Agreement) for all purposes under the Collateral Trust
Agreement, as amended by the CTA Amendment, and shall be administered and
construed pursuant to the terms of the Amended Credit Agreement and the
Collateral Trust Agreement, as amended by the CTA Amendment.


SECTION 6.Counterparts. This First Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4. Delivery
of an executed signature page to this First Amendment by facsimile or other

14

--------------------------------------------------------------------------------




electronic transmission (including "pdf") shall be as effective as delivery of a
manually signed counterpart of this First Amendment.


SECTION 7.Applicable Law. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 8.Headings. Headings used herein are for convenience of reference only,
are not part of this First Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this First Amendment.


[Signature pages follow]
 

15

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers as of the day and year first above
written.
NRG ENERGY, INC.
By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Senior Vice President and Treasurer


ARTHUR KILL POWER LLC
ASTORIA GAS TURBINE POWER LLC CABRILLO POWER I LLC
CABRILLO POWER II LLC
CAMAS POWER BOILER, INC.
CARBON MANAGEMENT SOLUTIONS LLC
CLEAN EDGE ENERGY LLC
CONEMAUGH POWER LLC
CONNECTICUT JET POWER LLC
COTTONWOOD DEVELOPMENT LLC
COTTONWOOD ENERGY COMPANY LP
COTTONWOOD GENERATING PARTNERS I LLC
COTTONWOOD GENERATING PARTNERS II LLC
COTTONWOOD GENERATING PARTNERS III LLC
COTTONWOOD TECHNOLOGY PARTNERS LP
DEVON POWER LLC
DUNKIRK POWER LLC
EASTERN SIERRA ENERGY COMPANY
EL SEGUNDO POWER II LLC
EL SEGUNDO POWER, LLC
ENERGY ALTERNATIVES WHOLESALE, LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer
 



16

--------------------------------------------------------------------------------








ENERGY NATIONAL, INC.
ENERGY PLUS HOLDINGS LLC ENERGY PLUS NATURAL GAS LLC
ENERGY PROTECTION INSURANCE COMPANY
ENIGEN, INC.
GREEN MOUNTAIN ENERGY COMPANY (NY COM) LLC
GREEN MOUNTAIN ENERGY COMPANY (NY RES) LLC
HUNTLEY POWER LLC INDEPENDENCE ENERGY ALLIANCE LLC
INDEPENDENCE ENERGY GROUP LLC
INDEPENDENCE ENERGY NATURAL GAS LLC
INDIAN RIVER OPERATIONS INC.
INDIAN RIVER POWER LLC
KEYSTONE POWER LLC
LANGFORD WIND POWER, LLC
LOUISIANA GENERATING LLC
MERIDEN GAS TURBINES LLC
MIDDLETOWN POWER LLC
MONTVILLE POWER LLC
NEO CORPORATION
NEO FREEHOLD-GEN LLC
NEO POWER SERVICES INC.
NEW GENCO GP, LLC
NORWALK POWER LLC
NRG AFFILIATE SERVICES INC.
NRG ARTESIAN ENERGY LLC
NRG ARTHUR KILL OPERATIONS INC.
NRG ASTORIA GAS TURBINE
OPERATIONS INC.
NRG BAYOU COVE LLC
NRG BOURBONNAIS LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer






    

17

--------------------------------------------------------------------------------










NRG CABRILLO POWER OPERATIONS INC.
NRG CALIFORNIA PEAKER OPERATIONS LLC
NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC
NRG COMLEASE LLC
NRG CONNECTICUT AFFILIATE SERVICES INC.
NRG DEVELOPMENT COMPANY INC.
NRG DEVON OPERATIONS INC.
NRG DISPATCH SERVICES LLC
NRG DUNKIRK OPERATIONS INC.
NRG EL SEGUNDO OPERATIONS INC.
NRG ENERGY JACKSON VALLEY I, INC.
NRG ENERGY JACKSON VALLEY II, INC.
NRG ENERGY LABOR SERVICES LLC
NRG ENERGY SERVICES GROUP LLC
NRG ENERGY SERVICES LLC
NRG GENERATION HOLDINGS INC.
NRG HOME & BUSINESS SOLUTIONS LLC
NRG HOME SOLUTIONS PRODUCT LLC
NRG HUNTLEY OPERATIONS INC.
NRG IDENTITY PROTECT LLC
NRG ILION LP LLC
NRG INTERNATIONAL LLC
NRG MAINTENANCE SERVICES LLC
NRG MEXTRANS INC.
NRG MIDATLANTIC AFFILIATE SERVICES INC.
NRG MIDDLETOWN OPERATIONS INC.
NRG MONTVILLE OPERATIONS INC.
NRG NEW JERSEY ENERGY SALES LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer






    

18

--------------------------------------------------------------------------------










NRG NEW ROADS HOLDINGS LLC
NRG NORTH CENTRAL OPERATIONS INC.
NRG NORTHEAST AFFILIATE SERVICES INC
NRG NORWALK HARBOR OPERATIONS INC.
NRG OPERATING SERVICES, INC.
NRG OSWEGO HARBOR POWER OPERATIONS INC.
NRG PACGEN INC.
NRG POWER MARKETING LLC
NRG RENTER'S PROTECTION LLC
NRG RETAIL LLC
NRG ROCKFORD ACQUISITION LLC
NRG SAGUARO OPERATIONS INC.
NRG SECURITY LLC
NRG SERVICES CORPORATION
NRG SIMPLYSMART SOLUTIONS LLC
NRG SOUTH CENTRAL AFFILIATE SERVICES INC.
NRG SOUTH CENTRAL GENERATING LLC
NRG SOUTH CENTRAL OPERATIONS INC.
NRG TEXAS C&I SUPPLY LLC
NRG TEXAS HOLDING INC.
NRG TEXAS LLC
NRG TEXAS POWER LLC
NRG UNEMPLOYMENT PROTECTION LLC
NRG WARRANTY SERVICES LLC
NRG WEST COAST LLC
NRG WESTERN AFFILIATE SERVICES INC.
O'BRIEN COGENERATION, INC. II
ONSITE ENERGY, INC.
OSWEGO HARBOR POWER LLC
 


By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer






    

19

--------------------------------------------------------------------------------










PACIFIC CROCKETT HOLDINGS, INC.
PACIFIC GENERATION COMPANY
PACIFIC GENERATION HOLDINGS COMPANY
RE RETAIL RECEIVABLES, LLC
RELIANT ENERGY NORTHEAST LLC
RELIANT ENERGY POWER SUPPLY, LLC
RELIANT ENERGY RETAIL HOLDINGS, LLC
RELIANT ENERGY RETAIL SERVICES, LLC
RERH HOLDINGS, LLC.
SAGUARO POWER LLC
SAN JOAQUIN VALLEY ENERGY I, INC.
SOMERSET OPERATIONS INC.
SOMERSET POWER LLC
TEXAS GENCO FINANCING CORP.
TEXAS GENCO GP, LLC
TEXAS GENCO HOLDINGS, INC.
TEXAS GENCO OPERATING SERVICES, LLC
US RETAILERS LLC
VIENNA OPERATIONS INC.
VIENNA POWER LLC
WCP (GENERATION) HOLDINGS LLC
WEST COAST POWER LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Senior Vice President and Treasurer




EVERYTHING ENERGY LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Treasurer








    
NRG ILION LIMITED PARTNERSHIP


By: NRG Rockford Acquisition LLC, its General Partner




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer

20

--------------------------------------------------------------------------------








GCP FUNDING COMPANY, LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Management Board Member




NRG SOUTH TEXAS LP


By: Texas Genco GP, LLC, its General Partner




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President and Treasurer




TEXAS GENCO LP, LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Management Committee Member










    
TEXAS GENCO SERVICES, LP


By: New Genco GP LLC, its General Partner


By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President & Treasurer




NRG CONSTRUCTION LLC
NRG HOME SOLUTIONS LLC
NRG HOMER CITY SERVICES LLC
NRG RELIABILITY SOLUTIONS LLC




By:    /s/ Gaetan Frotte    
Name:    Gaetan Frotte
Title:    Vice President & Treasurer

21

--------------------------------------------------------------------------------








GREEN MOUNTAIN ENERGY COMPANY




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President, Treasurer




ELBOW CREEK WIND PROJECT LLC




By:    /s/ G. Gary Garcia    
Name:    G. Gary Garcia
Title:    Vice President & Controller










    




ACKNOWLEDGED AND ACCEPTED BY:
CITICORP NORTH AMERICA, INC., as
Administrative Agent and Collateral Agent
By:    /s/ Kirkwood Roland    
Name:    Kirkwood Roland
Title:    Director & Vice President


BANK OF AMERICA, N.A., as an Issuing Bank
By:    /s/ Kevin Bertelsen    
Name:    Kevin Bertelsen
Title:    Managing Director


BARCLAYS BANK PLC, as an Issuing Bank
By:    /s/ May Huang    
Name:    May Huang
Title:    AVP

22

--------------------------------------------------------------------------------






CITIBANK, N.A., as an Issuing Bank
By:    /s/ Kirkwood Roland    
Name:    Kirkwood Roland
Title:    Director & Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as an Issuing Bank
By:    /s/ Ari Bruger    
Name:    Ari Bruger
Title:    Vice President


By:    /s/ Tyler R. Smith    
Name:    Tyler R. Smith
Title:    Associate






    


DEUTSCHE BANK AG NEW YORK BRANCH,
as an Issuing Bank
By:    /s/ Carolina Olego    
Name:    Carolina Olego
Title:    AVP


By:    /s/ Robert Lofaro    
Name:    Robert Lofaro
Title:    Director


JP MORGAN CHASE BANK, N.A., as an Issuing Bank
By:    /s/ Juan J. Javellana    
Name:    Juan J. Javellana
Title:    Executive Director



23

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as an Issuing Bank
By:    /s/ John Durland    
Name:    John Durland
Title:    Authorized Signatory


By executing below. each party acknowledge* and accepts this First Amendment
further acknowledges receipt of a copy of this First Amendment, executed by each
party thereto
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Priority Collateral Trustee and Parity Collateral Trustee
By: Deutsche Bank National Trust Company
By:    /s/ Irina Golovashchuk    
Name:    Irina Golovashchuk
Title:    Vice President


By:    /s/ Jeffrey Schoenfeld    
Name:    Jeffrey Schoenfeld
Title:    Associate





24